Citation Nr: 0930859	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-34 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel

INTRODUCTION

The appellant is the surviving spouse of the Veteran.  The 
Veteran had active service from November 1952 to August 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

A formal RO hearing was held in June 2008.  A transcript of 
the hearing is of record in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 38 
U.S.C.A. § 1318 (West 2002).  She contends there was a 
clerical error in the assignment of a 30 percent rating in a 
May 1961 rating decision.  Specifically, the appellant 
asserts a May 1961 letter informed the Veteran that he was 
rated as 60 percent disabled for his nervous condition.  She 
maintains that if the correct disability rating for this 
benefit had been assigned, the Veteran would have been in 
receipt of a total disability rating for 10 years prior to 
his death in 1996, and therefore, the appellant would be 
entitled to DIC benefits pursuant to 38 U.S.C.A. § 1318.  

The Board finds the duty to assist has not been met.  As set 
forth in the Veterans Claims Assistance Act of 2000 (VCAA), 
the Department of Veterans Affairs (VA) has a duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5107, 5126.  
Under the VCAA, when VA receives a claim, it is required to 
notify the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim, that VA will seeks to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (2008).  VCAA notice must be 
given to the appellant informing her of the evidence 
necessary to support her claim for DIC under 38 U.S.C.A. § 
1318, based on a claim of clear and unmistakable error (CUE) 
in the May 1961 rating decision that awarded a disability 
rating of 30 percent for the Veteran's service-connected 
anxiety disorder.

Additionally, the Board finds that the issue of clear and 
unmistakeable error has not yet been fully adjudicated.  The 
rating decision of March 2006 makes no mention of the 
appellant's CUE argument, and there is only a conclusory 
statement pertaining to CUE in the March 2009 supplemental 
statement of the case.  The RO should fully adjudicate the 
appellant's claim that there was clear and unmistakable error 
in the May 1961 rating decision, which assigned a 30 percent 
rating to the Veteran's service-connected anxiety disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the appellant and her 
representative of the evidence 
necessary to support her claim for DIC 
under 38 U.S.C.A. § 1318, based on a 
claim of clear and unmistakable error 
in the May 1961 rating decision that 
assigned a disability rating of 30 
percent for the Veteran's service-
connected anxiety disorder.  Notice 
should include copies of the applicable 
statutes and regulations.  The 
appellant and her representative should 
then be given an opportunity to present 
evidence or argument in support of her 
claim.  

2.  The RO should then readjudicate the 
claim for entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, 
including whether there was clear and 
unmistakable error in the May 1961 
rating decision which assigned a rating 
of 30 percent for the Veteran's 
service-connected anxiety disorder.  If 
the claim remains denied, the appellant 
should be provided a supplemental 
statement of the case, and given an 
opportunity to respond before the case 
is returned to the Board for further 
review.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

